DENY and Opinion Filed January 7, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00018-CV

                        IN RE DEANNE CLAIRE, Relator

                 Original Proceeding from Dallas County, Texas

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      In this original proceeding, relator asks this Court to direct the chair of the

Dallas County Democratic Party to reinstate relator’s name on the Democratic

primary election ballot as a judicial candidate for the 330th Judicial District.

      The Texas election code grants the Court limited jurisdiction to consider a

petition for writ of mandamus to “compel the performance of any duty imposed by

law in connection with the holding of an election . . . regardless of whether the person

responsible for performing the duty is a public officer.” TEX. ELEC. CODE § 273.061.
Because we conclude that relator has failed to show her entitlement to the relief

requested, we deny the petition for writ of mandamus.




                                         /David J. Schenck/
                                         DAVID J. SCHENCK
                                         JUSTICE

220018F.P05




                                       –2–